CAMPBELL, Judge.
The defendant assigns as error the signing and entering of the judgment.
We think this assignment of error is good but not for the reasons argued in the brief.
*635The defendant tendered a plea of guilty of “temporary larceny of an automobile,” a purported violation of General Statutes 20-105, “Unlawful taking of a vehicle.” He was not charged with such violation and he could not be convicted of this statutory offense upon trial on a bill of indictment for larceny. State v. McCrary, 263 N.C. 490, 139 S.E. 2d 739 (1965).
As stated in State v. Wall, 271 N.C. 675, 157 S.E. 2d 363 (1967) : “Under our decisions, the statutory criminal offense defined in G.S. 20-105, sometimes referred to as ‘temporary larceny,’ is not an included less degree of the crime of larceny; and a defendant may not be convicted of a violation of G.S. 20-105 when tried upon a bill of indictment charging the crime of larceny. . . .”
Reversed.
Chief Judge Mallard and Judge Brock concur.